Citation Nr: 1538291	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of a low
back strain with degenerative disc disease at L4-S1 prior to June 25, 2010, and from September 1, 2010, onward.  

2. Entitlement to a disability rating in excess of 10 percent for left lower extremity
radiculopathy.

3. Entitlement to an initial compensable disability rating for right lower extremity radiculopathy prior to May 11, 2011, and an initial rating higher than 10 percent thereafter.  

4. Entitlement to a disability rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1992.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from May and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the May 2008 rating decision, the RO continued a 20 percent evaluation for residuals of a low back strain with degenerative disc disease (DDD) at L4-S1 and 10 percent evaluations for left lower extremity radiculopathy and headaches.  In the October 2008 rating decision, the RO granted service connection for right lower extremity radiculopathy, assigning an initial noncompensable evaluation effective June 11, 2008.  In an August 2010 rating decision, an evaluation of 100 percent was assigned effective June 25, 2010, based on surgical or other treatment necessitating convalescence for residuals of a low back strain with degenerative disc disease, L4-S1.  A 20 percent evaluation is assigned from September 1, 2010.  In a December 2014 rating decision, an initial increased rating of 10 percent was granted for right lower extremity radiculopathy from May 11, 2011.  

The Veteran's case is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

In July 2013, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The most recent Supplemental Statement of the Case was issued in November 2014, which did not consider private medical records that were received that same month.  While a waiver for RO review was not submitted, this evidence is cumulative of the other evidence of record describing the Veteran's low back symptoms of arthritis and degenerative disk disease.  Hence a waiver of RO consideration is not needed.  See 38 C.F.R. § 20.1304. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In January 2014, the Board remanded the issues currently on appeal.  Further development remains necessary regarding the issues of higher ratings for migraine headaches and radiculopathy of the lower extremities.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The residuals of a low back strain with degenerative disc disease at L4-S1 have been manifested by pain and painful motion; flexion at most was limited to 34 degrees without pain but primarily ranged from 50 degrees with pain to 90 degrees; there have been no incapacitating episodes having a total duration of at least 4 weeks, no ankylosis, and no bowel or bladder impairment.





CONCLUSION OF LAW

The criteria for a rating higher than 20 percent prior to June 25, 2010, and from September 1, 2010, for residuals of a low back strain with degenerative disc disease at L4 S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2008 of the criteria for establishing an increased rating claim, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2008.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in March 2008, February 2011, July 2014, and September 2014.  Although the claims folder was not available during the February 2011 VA examination and the July 2014 could not be completed due to the Veteran's headaches and blood pressure, he was subsequently afforded a VA examination in September 2014 whereby the examiner reviewed the claims file and provided the necessary findings to determine the level of severity of the low back disability.  The Board finds that the September 2014 VA examination along with the other medical and lay evidence of record, is fully adequate for the purposes of evaluating the Veteran's service-connected low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since the September 2014 VA examination, the evidence does not show that the service-connected low back disability underwent a material change, including additional surgeries, to require a reexamination under 38 C.F.R. § 3.327.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

During the Board hearing the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  These actions supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's back disability is rated under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): a 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a, Plate V.

Analysis 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

The Board finds that the evidence during the appeal period does not more nearly approximate the criteria for a rating in excess of 20 percent for the low back disability under the General Formula as the findings do not more nearly approximate or equate to favorable ankylosis of the entire thoracolumbar spine or forward flexion to 30 degrees or less of the thoracolumbar spine, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA examination in March 2008, the examiner determined that the there was no ankylosis.  Passive and active flexion of the thoracolumbar spine was 30 to 90 degrees.  There was no pain on active, passive, and repetitive movements and there was no additional loss of motion on repetitive use.  On VA examination in February 2011, the examiner found that there was no ankylosis of the thoracolumbar spine.  Flexion was zero to 34 degrees and there was no objective evidence of pain on active range of motion, nor objective evidence of pain following repetitive motion, nor other additional limitations after three repetitions of range of motion.  On VA examination in September 2014, the examiner noted that the Veteran had flare-ups.  Flexion was 65 degrees and objective evidence of painful motion began at 50 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  On repetitive use testing flexion was 55 degrees.  Functional loss after repetitive use included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting standing and/or weight bearing.  The September 2014 VA examiner determined that there was no ankylosis.  

Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  Note (5) in the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Neither the medical nor lay evidence indicates that there was favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  The records contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  A rating higher than 20 percent based on ankylosis is therefore not warranted.  

With respect to incapacitating episodes, in statements and testimony the Veteran asserted that he experienced incapacitating episodes.  In December 2010, he stated that he had occasional incapacitation.  In November 2012, he reported that he had 8 weeks of incapacitating episodes.  In January 2013, he indicated that he had 10 incapacitating episodes requiring bed rest prescribed by a doctor.  Although the Veteran indicated that the pain could last from 3 to 5 days he did not elaborate on the duration of the incapacitating episodes which required bed rest prescribed by a doctor.  In July 2013, the Veteran testified that he had incapacitating episodes in conjunction with his flare-ups about once or twice a month for about three or four days at a time.  The Veteran stated that when he experiences these episodes, he is unable to drive and go to work (Veteran works for the Veterans Benefits Administration) but can work from home.  As discussed earlier, under the rating criteria, an incapacitating episode is defined as bed rest prescribed by a physician and treatment by a physician.  Only in one instance in January 2013 did the Veteran report that he was prescribed bed rest by a physician.  However, neither the lay nor the medical evidence shows that the Veteran has been prescribed bed rest by a physician for a period of at least 4 weeks within a 12 month period during the pendency of this claim.  Furthermore on VA examinations in February 2011 and September 2014, the examiners determined that there were no incapacitating episodes.  Thus the evidence does not more nearly approximate the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As for neurological impairment, the Veteran is in receipt of separate ratings for radiculopathy of the lower extremities, which are being remanded below for further development.  As for bowel and bladder impairment, the Veteran on one ocasion reported losing bladder control in the past.  See December 2009 statement and July 2013 Board hearing transcript.  However, this is an isolated incident because in all other instances the evidence shows that he did not have urinary or fecal incontinence.  See, e.g., March 2008, February 2011, and September 2014 VA examinations and private medical records dated in September 2013 and November 2013.

The Board has also considered the Veteran's lay statements that describe his low back pain and discomfort.  The evidence documents arthritis and degenerative disk disease.  See, e.g, February 2008 VA x-ray and September 2014 VA examination report.  In testimony and statements throughout the appeal period the Veteran has complained of back pain.  In June 2010, he underwent a right L3 hemilaminectomy and excision of a herniated disk.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for the low back disability prior to June 25, 2010, and from September 1, 2010.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 20 percent rating assigned under the rating criteria.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

The Veteran has a scar that was associated with his laminectomy that is asymptomatic.  On VA examination in February 2011, the examiner described a lower back laminectomy linear scar which was well-healed and measured 4.5 x.5 cm.  The scar was not painful or tender to touch, nor was the scar adherent.  There was no loss of deep fascia or muscle substance.  On VA examinations in July 2014 and September 2014, the VA examiner noted that the Veteran's surgical scar was not painful or unstable and did not cover an area greater than 39 quare cm (6 square inches).  There is no medical or lay evidence to indicate otherwise and there is no basis for a separate rating for the scarring.  See 38 C.F.R. § 4.118 (prior to and after October 23, 2008, and January 20, 2012).  

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the evidence shows that throughout the appeal period the Veteran has been working.  See, e.g. March 2008, February 2011, and September 2014 VA examination reports.  Thus, the issue of TDIU is not before the Board.

As the criteria for a rating higher than 20 percent for a low back disability have not been demonstrated prior to June 25, 2010, and from September 1, 2010, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The evidence shows that the Veteran has been absent from work due to his low back disability.  His back pain coupled with his headaches caused him to miss work from one week to 8 weeks.  See, e.g. February 2011 VA examination report, Veteran's November 2012 statement, and employer's 2013 statement.  On the most recent VA examination in September 2014, the examiner explained that the Veteran's low back disability impacted his ability to work by requiring that he take more time from breaks.  However, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back disability and radiculopathy of the lower extremities.  The Board finds that the Veteran's service-connected low back disability is manifested by pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 20 percent for residuals of a low back strain with degenerative disc disease at L4-S1 prior to June 25, 2010, and from September 1, 2010, onward is denied.  




REMAND

The Veteran's radiculopathy of the left lower extremity is rated under Diagnostic Code 8521 for the external popliteal nerve (common peroneal).  Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, a 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Radiculopathy of the right lower extremity previously also was rated under Diagnostic Code 8521, however in the December 2014 rating decision a 10 percent rating was assigned from May 11, 2011, onward under Diagnostic Code 8520 for the sciatic nerve.  On the September 2014 VA examination the examiner determined that the sciatic nerve was impaired on both sides.  However, based on the evidence of record it is unclear if there is peroneal nerve impairment as the Veteran during the appeal period has complained of a burning and aching feeling in his toes.  See, e.g. July 2013 hearing transcript and June 2013 VA progress note.  Furthermore, the September 2014 VA examiner also reported that the sensory examination shows sensation to light touch testing was decreased in toes of both the right and left foot and thus there appears to be a discrepancy between this finding and his opinion that there was only sciatic nerve impairment.  Therefore, under the duty to assist, the Veteran should be afforded a VA neurological examination and the examiner should be asked to clarify whether in addition to the sciatic nerve any other nerves are affected to include the peroneal nerve.  

As for the migraine headaches, the Veteran was afforded a VA examination in July 2014, which was noted on the July 2014 Supplemental Statement of the Case to be partially complete.  He had a subsequent VA examination in September 2014, (which appeared to be conducted at the same time as was his September 2014 VA spine examination).  In the January 2014 remand the Board instructed that following additional development, the AOJ should readjudicate the claim and provide the Veteran a Supplemental Statement of the Case if the claim was not granted.  In the November 2014 Supplemental Statement of the Case, the RO continued to deny a rating higher than 10 percent for headaches and specifically noted that only the July 2014 VA examination was under review.  The Veteran did not waive initial consideration of the September 2014 VA examinations for headaches and thus the AOJ must consider this examination, readjudicate the claim, and provide a Supplemental Statement of the Case if the claim is not granted.  Because AOJ compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the AOJ must readjudicate the claim for a rating higher than 10 percent for headaches.  Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA neurological examination by an appropriate medical professional to determine the current extent and severity of his service-connected radiculopathy of the right lower extremity and left lower extremity.  The claims file must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  The examiner should clearly identify all neurologic abnormalities of the lower extremities.  The examiner must describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of the common peroneal nerve and any other nerve.  The examiner should specifically address the cramps the Veteran testified that he experienced in his toes.  The examiner should identify all the nerves affected and describe such paralysis as mild, moderate, moderately severe, severe, or complete.  If there is overlapping symptomatology among multiple nerves the examiner should to the extent possible identify the impaired nerve that is most analogous to the Veteran's symptoms.  

3. After completing all indicated development, the AOJ must consider the September 2014 VA examination for headaches and readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be furnished, to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


